WHATLEY, Judge.
John Coryell, the father, appeals an order awarding grandparent visitation rights to Sandra and Thomas Morris, his ex-wife’s parents, pursuant to section 752.01(1)(a), Florida Statutes (1997).1 He argues that section 752.01(1)(a) is unconstitutional. The Florida Supreme Court’s decision in Von Eiff v. Azicri, 720 So.2d 510 (Fla.1998), compels us to reverse. In Von Eijf, the court held that the government may not interfere in a parent’s decision regarding grandparental visitation without a showing of a compelling state interest and that no compelling state interest underlies subsection 752.01(1)(a). 720 So.2d at 516-517. Therefore, the supreme court concluded that this subsection is facially unconstitutional. Id.
Reversed.
ALTENBERND, A.C.J., and GREEN, J., Concur.

. Coryell was divorced from the child's biological mother at the time the mother was murdered in 1997.